Cite as 28 I&N Dec. 7 (A.G. 2020)                              Interim Decision #3986




                     Matter of A-M-R-C-, Respondent
                  Decided by Attorney General June 17, 2020

                          U.S. Department of Justice
                         Office of the Attorney General


                 BEFORE THE ATTORNEY GENERAL
    Pursuant to 8 C.F.R. § 1003.1(h)(1)(i), I direct the Board of Immigration
Appeals (“Board”) to refer this case to me for review of its decision. To
assist me in my review, I invite the parties to this proceeding and interested
amici to submit briefs on points relevant to the disposition of this case,
including:

   1. Would the delay in my referral of this case cause the respondent to suffer any
      “prejudice from any inability to prove his defenses,” Costello v. United States, 365
      U.S. 265, 283 (1961), or otherwise prevent me from reviewing the Board’s
      decision in this matter?

   2. Did the Board err in determining as a matter of its discretion that there was not
      probable cause that the respondent had committed a “serious nonpolitical crime”?
      8 U.S.C. § 1158(b)(2)(A)(iii). In making such a determination, did the Board
      correctly conclude that the crime of which the respondent had been convicted in
      absentia was not “disproportionate to the objective” or “of an atrocious or
      barbarous character”? Deportation Proceedings for Joseph Patrick Thomas
      Doherty, 13 Op. O.L.C. 1, 23 (1989) (internal citation omitted).

   3. Did the Board err in determining that the persecutor bar at 8 C.F.R.
      § 1208.13(c)(2)(i)(E) did not apply to the respondent’s asylum claim?

   4. Did the Board apply the correct legal standard in concluding that the respondent’s
      in absentia trial suffered from due process problems even though the Department
      of State had found that the trial had satisfied due process?

   The parties’ briefs shall not exceed 15,000 words and shall be filed on or
before July 17, 2020. Interested amici may submit briefs not exceeding 9,000
words on or before July 31, 2020. The parties may submit reply briefs not
exceeding 6,000 words on or before July 31, 2020. All filings shall be
accompanied by proof of service and shall be submitted electronically to
AGCertification@usdoj.gov, and in triplicate to:




                                           7
Cite as 28 I&N Dec. 7 (A.G. 2020)                   Interim Decision #3986




                      United States Department of Justice
                  Office of the Attorney General, Room 5114
                        950 Pennsylvania Avenue, NW
                             Washington, DC 20530

   All briefs must be both submitted electronically and postmarked on or
before the pertinent deadlines. Requests for extensions are disfavored.




                                    8